Citation Nr: 1732419	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1982.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO denied service connection for depression.  The Veteran appealed.  

In June 2016, the Veteran testified during a hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

Subsequent to the hearing, in its September 2016 Remand, the Board re-characterized the Veteran's claim of service connection for depression to a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, because the RO had separately denied service connection for PTSD in a March 2016 rating action, and this decision was not appealed.  

The development requested by the Board has been completed, and the appeal has been returned to the Board for review.  


FINDING OF FACT

The evidence of record reveals that the Veteran's acquired psychiatric disorder was not shown in service or within one year after discharge from service, nor does it show that the Veteran's mental health diagnoses are linked to or otherwise a result of the Veteran's service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.159 (c)(4), 3.303, 3.304, 3.307, 3.309, 4.125, 4.130 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection (Overview)

In this appeal, the Veteran seeks service connection for an acquired psychiatric disorder other than PTSD.  In his February 2010 VA application for compensation, the Veteran reported that he had depression that started on June 15, 1978.  In addition, the Veteran testified during his June 1, 2016 Video Hearing before the undersigned Veteran's Law Judge that he had entered service with a pre-existing mental health condition.  See hearing transcript, p. 2.  He indicated that he was told that he had depression and schizophrenia; and had seen doctors approximately 4 to 7 prior to his enlistment.  He stated that when he joined the service, the Marine Corp was unaware that he had a pre-existing condition, Id., p. 3; see also November 1976 report of medical examination (although hard to read, examination report indicates that the Veteran's clinical psychiatric evaluation was normal); November 1976 report of medical history (although difficult to read, the Veteran denied having any illnesses or injuries other than those already reported, and was noted to be in good health).  The Veteran testified that after basic training, he was sent to Camp Pendleton where he started to get into trouble, started drinking a lot and went into treatment.  He testified at that time that he was in treatment for 3 to 6 weeks; where he was diagnosed with depression and schizophrenia.  Id., p. 5.  He testified that at the time of the hearing, he believed that his disciplinary problems were related to his mental health condition.  Id.  

In terms of post-service mental health experiences, the Veteran testified that he immediately (approximately 1983 or 1984) started receiving treatment for his mental health condition at a Center in Cleveland, Ohio; and that he was hospitalized approximately 3 to 7 times while in Cleveland.  Id., p. 7.  Thereafter, he moved to another location in Ohio, where he continued his mental health treatment in approximately 2009 or 2010 where he states he was diagnosed with schizophrenia and depression.  Id., p. 8.  Additionally, the Veteran testified that he moved various places thereafter, seeking and receiving treatment at all locations and that his treatment providers related his mental health problems to service.  Id., pgs. 9-10   

For reasons set forth below, the Board finds that the Veteran's claim must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychosis, will be presumed if the diseases manifest to a compensable degree within one year following active military service (or, in mental health cases involving veterans' of the Persian Gulf War, within two years of separation from service pursuant to 38 U.S.C.A. § 1702).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Entitlement to Service Connection for an Acquired Psychiatric Disorder

Turning to the record on appeal, a review of the post-service medical evidence shows that the Veteran has a documented history of mental health treatment beginning in approximately 1993; and that he has been diagnosed with various psychiatric conditions since that time that have included schizoaffective disorder in remission; schizoaffective disorder, unspecified; psychoactive substance abuse NOS; antipersonality disorder (see VAMC problem list, p. 1), major depressive disorder, opiate use disorder and probable schizotypal personality disorder. See October 2016 VA medical records.  Specifically, private medical records dated in August 1993 and September 1993 reference the Veteran being seen for, among other things, vague abdominal pains and stress related syndrome.  The Veteran reported to his medical provider at that time that he was seeing a psychiatrist via a counseling service in Toledo, Ohio.  His treatment provider diagnosed him with 
(1) duidenitis, (2) stress related syndrome and (3) chronic alcohol and marijuana overuse.  See September 1993 medical records.  Post-service medical records dated in January 2011 reference the Veteran's reports of experience panic attacks.  See January 2011 VA medical records.  Thereafter, in May 2011, he was reported as being homeless, was using heroin and was seeking assistance in entering a detoxification program.  See May 2011 VA medical records.  Diagnostic impressions were suicidal ideation, schizoaffective disorder, depression, and opioid substance abuse.  Id., see also generally VA medical records dated from 2002-2016.

Although the Veteran has current mental health diagnoses, a review of his service medical records do not show that he ever complained of psychiatric symptoms in service, nor was he diagnosed as having a mental disorder in service.  The Veteran's report of medical examination dated in November 1982, conducted in connection with his discharge from service, reveals that his clinical psychiatric evaluation was normal.  The Board observes that in the notes portion of the examination report, the medical provider wrote that the Veteran had quit smoking, had hay fever, had no history of significant illness and was not taking any medication.  See service medical records.    

In his February 2010 VA application for compensation, the Veteran reported that he had depression and that it started in service on June 15, 1978.  He failed to supply any additional information in the VA application at that time.  A review of his service medical records dated from March 1978 to 1981 reflects no complaints, treatment or diagnoses of any mental health symptoms or disorders.  The only records located by the Board in the Veteran's service treatment file appear to be dated sometime in 1978; and reflect concerns about the Veteran having a physical addiction and the probable need for detoxification.  See service treatment records.  In relation to this, a review of the Veteran's personnel file reveals that in February 1978, the Veteran had a military case brought against him that resulted in a disposition in which he was found to be drug dependent; and that he was granted authority for rehabilitation that he began in May 1978.  See military personnel records.  

Not only do the Veteran's service medical and personnel records fail to contain evidence particularly supportive of the Veteran's claim, the Board observes that the claims file does not contain any statements (other than the Veteran's testimony) or other evidence in which the Veteran asserts that he actually experienced depressive or other mental health symptoms in service or within one year of separation from service.  In this regard, the Board notes that during the Veteran's June 1, 2016 BVA Video Hearing, he never actually testified that he was depressed during service or that he experienced had psychiatric symptomatology during service.  Rather, he testified that after basic training, he was sent to Camp Pendleton where he started to get into trouble, started drinking a lot and went into treatment.  He testified at that time that he was in treatment for 3 to 6 weeks; where he was diagnosed with depression and schizophrenia.  However, the Board observes that while a review of the Veteran's service records document his problems with substance abuse and detoxification, they do not reference any mental health symptomatology, mental health treatment or mental health diagnoses.  

In addition to the foregoing, the Veteran testified during his June 2016 BVA hearing that the disciplinary problems he had in service were related to his current mental health condition(s).  However, the Board finds the Veteran's testimony not to be particularly persuasive since post service records in the claims file clearly document his continued struggles with drugs and alcohol many years after his discharge from service.  Despite the Board's review of the Veteran's extensive medical records, it finds no evidence associating the Veteran's substance abuse to his mental health conditions.  See, e.g., September 1993 medical records (the Veteran was diagnosed with stress related syndrome and chronic alcohol and marijuana overuse); VA medical records.  

As mentioned previously, the Veteran also testified at his BVA hearing that he immediately started getting medical treatment (in approximately 1983 or 1984) for his mental health condition after service; and that he continued undergoing treatment in all locations that he subsequently moved.  The record on appeal, however, does not contain any evidence supportive of the Veteran's testimony.  Rather, as set forth above, it appears that the first post-service medical record contained in the claims file is dated in 1993, at which time the Veteran was not diagnosed with either schizophrenia or depression.  In regards to the unavailability of such evidence, the Board also observes that the RO contacted the Veteran and attempted to assist him in obtaining evidence of his initial post-service mental health treatment (from approximately 8 different private medical providers/facilities in addition to records from VA), but the Veteran failed to respond to the RO's requests.  See September 2016 BVA decision, p.10; September 2016 letter from the RO to the Veteran; VA medical records received in November 2016.  Given this factual scenario, the Board proceeds with an adjudication of the Veteran's claim based upon the evidence available in the claims file.  While the Veteran is competent to report what occurred to him during service and thereafter, the Board finds his testimony to be less credible and persuasive than the evidence documented in his service and post-service medical records.  Without additional evidence supportive of the Veteran's contentions, the Board finds that there is no basis upon which service connection for an acquired psychiatric disorder, to include major depressive disorder and schizoaffective disorder, can be granted.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.

In making this decision, the Board considers a remand of the Veteran's claim for a VA medical examination is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

In this case, there is competent evidence of a current disability and sufficient competent medical evidence to make a decision on the claim.  However, there is no evidence, other than the Veteran's vague and conclusory testimony pertaining to various events in service that he believes years subsequent to service were manifestations of a mental health condition, indicating that an event, injury, or disease occurred in service or manifested during an applicable presumption period.  Additionally, there is no indication that the Veteran's various acquired psychiatric diagnoses may be associated with his service or with another service-connected disability.  As mentioned previously, the Veteran's service records do not show that the Veteran ever complained of psychiatric symptoms in service, or that he was diagnosed as having a mental disorder in service.  In addition, the earliest post service medical records contained in the claims file are unsupportive of the Veteran's contentions as they show that when seen in September 1993, the Veteran was diagnosed as having a stress related syndrome - not an acquired psychiatric disorder - in addition to chronic alcohol and marijuana overuse.  See September 1993 medical records.  

In light of the evidence contained in the Veteran's service and post-service medical records, in addition to the Veteran's failure to assist VA in locating records that could be supportive of his claim, the Board finds that remanding his acquired psychiatric disorder claim for psychiatric examination would result in no additional, pertinent evidence being added to the claims file.  Absent probative evidence linking his currently diagnosed acquired psychiatric disorder to service, service connection cannot be granted.  As such, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


